Citation Nr: 1512101	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management System). And, in addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the January 2013 hearing transcript, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A back disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current back disability to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a letter sent to the Veteran in December 2009, the RO provided notice regarding what information and evidence was needed to substantiate his claims for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2009 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran related to his claim of service connection for a back condition.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, the March 2010 VA examination report, the April 2010 and June 2010 addendum opinions, the August 2014 hearing transcript, and statements from the Veteran and his representative.  

The Board finds that the opinions rendered in regard to the Veteran's low back are adequate.  In September 2014, however, the Board remanded the claim, in pertinent part, for a VA examination and medical opinion regarding the etiology of any thoracic condition.  The AMC made an attempt to assist the Veteran with his claim by affording him an appropriate VA examination.  The Veteran was scheduled for a VA examination, and he failed to report.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  Then, on December 29, 2014, the AMC attempted to contact the Veteran about his missed appointments in December 2014, but was unsuccessful.  Furthermore, the Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2014).  The Veteran was notified in his January 2015 Supplemental Statement of the Case (SSOC) that, because he had not appeared for his scheduled VA examination, the claim would be decided on the evidence of record.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the AMC complied with its duty to assist the Veteran by attempting to provide a VA examination for a back condition, and another attempt to provide a VA examination is not warranted. 

The previous Board remand also required that the AMC obtain additional VA treatment records.  Those records were requested in December 2014 and added to the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for a back condition, that he contends is related to service; specifically, he asserts that he injured his back when he fell from the terrain vehicle on which he worked.  He has additionally testified that his back was injured by climbing up and down from the vehicle, slipping and falling, and generally of working in the military.  The Veteran's service treatment records indicate that he sought treatment for backaches and thoracic dysfunction in August 2006, September 2006, and October 2006. 

Post-service VA treatment records do not show evidence of complaints, treatment, or diagnoses of a back condition.  In November and December 2009, the Veteran was seen for mental health treatment and his gait and posture were unremarkable.  

In March 2010, the Veteran was provided a VA examination to determine the current nature and etiology of his back condition.  The examiner performed a lumbar spine examination and requested X-ray testing.  On physical examination, the Veteran had no spasm or pain on palpation of the musculature.  The examiner diagnosed the Veteran with a chronic lumbosacral strain.  Upon receiving X-ray results in April 2010, the examiner rendered his opinion and found that the Veteran's current back pain is less likely than not related to service.  In his rationale, he stated that there "are no treatment records" for back pain; he additionally stated that the Veteran's X-rays and examination were normal.  

In May 2010, the RO requested an addendum opinion from the examiner, which asked him to specifically address the two service treatment records that indicate the Veteran sought treatment for back pain in service.  The examiner provided the addendum opinion in June 2010 and stated that his examination of the Veteran was limited to the lumbar spine and that the service treatment notes indicate a thoracic "dysfunction."  Thus, the examiner maintained his opinion that it is less likely than not that the Veteran's lumbar spine complaints are related to service.

During his January 2013 hearing, the Veteran testified that he had begun seeking treatment at VA approximately two years after his discharge from active duty.  He indicated he initially sought only mental health treatment.  However, on a couple of occasions he told his physician about his back pain; the physician gave him ibuprofen and "adjusted" his back once at the office.  The Veteran additionally testified that he had received treatment from VA medical centers in Dallas, Fort Worth, and Rosedale.  He also reported that he was seeking treatment for his back at the time of his hearing at the Fort Worth VA medical center, and he was scheduled to begin physical therapy within a few weeks from the date of his hearing.

In August 2014, the Board remanded the claim in order to obtain a new examination of the Veteran's spine, to include all areas of the spine.  The Veteran was scheduled, but he did not report to the examination.

Per the remand instructions, the AMC obtained ongoing VA treatment records for the Veteran from January 2013 to September 2014.  There are no complaints, treatment, or diagnoses of any back condition during that time; and there is no other indication that the Veteran's previously-diagnosed chronic lumbosacral strain is related to service.  

The Board finds the March 2010 VA examination report and the April 2010 and June 2010 VA opinions to be probative to the question at hand in regard to whether any low back disorder is related to service.  The examiner based his opinions on a review of the record and included a discussion of relevant facts.  The examiner is a clinician who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The examiner offered a rational and plausible explanation for concluding that the Veteran's current chronic lumbosacral strain was not related to service.  His opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinions expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his low back disability is related to his service.  Furthermore, the Veteran has not presented any competent medical evidence to rebut this opinion.  Thus, the most probative evidence of record consists of the VA opinions provided in April 2010 and June 2010.  In regard to whether any thoracic spine disorder is related to service, as noted above, he failed to report for the additional VA examination that was scheduled for him without good cause.  

Therefore, apart from the Veteran's own assertions, there is no competent and credible evidence linking his current condition to service.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of a back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's opinion as to the etiology of his back disability is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's spine upon discharge, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his back disability and his active duty service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his back disability is related to his period of service.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


